Case 1:19-cv-02537-WJM Document 9 Filed 09/09/19 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Senior Judge Marcia S. Krieger

Civil Action No. 19-cv-02537-MSK

PRAIRIE PROTECTION COLORADO, a Colorado non-profit corporation,

       Plaintiff,

v.

USDA APHIS WILDLIFE SERVICES, a federal agency; and
JANET L. BUCKNALL, Deputy Administrator, USDA APHIS Wildlife Services;

       Defendant-Intervenors.



                          ORDER DIRECTING REASSIGNMENT

Krieger, J.

       This matter is before the Court pursuant to the Plaintiff’s Motion for Temporary

Restraining Order and Preliminary Injunction and Request for Expedited Hearing (# 5), filed

September 6, 2019. Through this case, the Plaintiffs are challenging a Cooperative Service

Agreement (“Urban Rodent Control Agreement”) that the Defendants entered into with the City

of Commerce City, Colorado to eradicate prairie dogs located in Commerce City. Plaintiff

requests that the Court preserve the status quo until trial by stopping the Defendants from

implementing this Agreement and killing the prairie dogs.

       Under the local rules of the court, an AP judge manages an Administrative Appeal or

Action for Review of Final Agency Orders, Decisions, or Rulemaking through briefing.

D.C.COLO.LCivR 40.1(d); D.C.COLO.LAPR 10.2. Typically, once briefing is complete, the

AP case is returned to the clerk of the court to be drawn to a judge under D.C.COLO.LCiv.R
Case 1:19-cv-02537-WJM Document 9 Filed 09/09/19 USDC Colorado Page 2 of 2




40.1. The judge so drawn resolves the case on its merits.

       After carefully reviewing the pending motion, the Court finds the issues to be sufficiently

intertwined with the merits of the underlying controversy to suggest that the AP judge should

refrain from resolving those issues to avoid binding the merits judge to a ruling which he or she

may view differently. Thus, the Court orders that this case be randomly drawn to a merits judge.

       THEREFORE, IT IS ORDERED that the clerk of the court shall assign this case

to a judge for resolution on the merits under the random assignment procedure of

D.C.COLO.LCiv.R 40.1.

       Dated this 9th day of September, 2019.

                                                     BY THE COURT:




                                                     Marcia S. Krieger
                                                     Senior United States District Judge
